


110 HRES 550 EH: Congratulating the people of Ethiopia on the

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 550
		In the House of Representatives, U.
		  S.,
		
			November 5, 2007
		
		RESOLUTION
		Congratulating the people of Ethiopia on the
		  second millennium of Ethiopia, and for other purposes.
	
	
		Whereas Ethiopia is a proud country with a long, rich
			 history;
		Whereas the earliest known hominid, internationally known
			 as Lucy and classified as the Australopithecus Afarensis, was found in
			 Ethiopia;
		Whereas in the 9th century, Ethiopians discovered coffee
			 beans in what is now known as the Kaffa region;
		Whereas Lalibela, a group of 11 medieval monolithic
			 rock-hewn churches, was constructed in the 13th-century during the Zagwe
			 Dynasty;
		Whereas in 1978, Lalibela was recognized on the World
			 Heritage List as a property considered to have outstanding universal cultural
			 value by the World Heritage Committee of the United Nations Educational,
			 Scientific and Cultural Organization (UNESCO);
		Whereas in the mid-19th century, Emperor Tewodros II began
			 the modernization of Ethiopia and led a successful campaign to unify
			 Ethiopia;
		Whereas the proud and courageous people of Ethiopia
			 defeated the invading Italian army in the Battle of Adowa in 1896;
		Whereas United States-Ethiopian relations were established
			 on December 27, 1903, by Emperor Menelik II and President Theodore
			 Roosevelt;
		Whereas since then, the Ethiopian-American community has
			 grown to become the second largest African immigrant group in the United
			 States;
		Whereas in 1908, European colonial powers recognized
			 Ethiopia’s borders and sovereignty;
		Whereas in 1923, Ethiopia officially banned the slave
			 trade;
		Whereas in 1923, Ethiopia joined the League of
			 Nations;
		Whereas Ethiopia is the only country in Africa that was
			 never colonized, with the exception of the 6 years of occupation by the Fascist
			 government of Italy;
		Whereas Ethiopia played an important role in the struggle
			 for freedom for many African countries during the colonial period;
		Whereas in 1930, Ras Tafari Makonnen was crowned as
			 Emperor Haile Selassie of Ethiopia;
		Whereas Emperor Haile Selassie modernized Ethiopia, kept
			 the country united, and largely peaceful;
		Whereas in 1974, Emperor Haile Selassie was ousted from
			 power through a military coup by the Derg junta and Lt. Col. Mengistu Haile
			 Mariam was installed as Head of State;
		Whereas in May 1991, the brutal Mengistu dictatorship came
			 to an end after a 17-year reign of terror;
		Whereas Ethiopia was a founding member of the United
			 Nations and one of the original drafters of the Security Council
			 Charter;
		Whereas Ethiopia played a pivotal role in creating the
			 Organization of Africa Unity (OAU), which was founded on May 25, 1963;
		Whereas Addis Ababa, Ethiopia, became the headquarters of
			 the OAU and remains the headquarters of its successor, the African Union;
			 and
		Whereas the 8th African Union Summit, held from January
			 29-30, 2007, officially declared the second Ethiopian millennium as the second
			 African millennium: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 people of Ethiopia on the second millennium of Ethiopia;
			(2)recognizes the
			 long, rich history of Ethiopia;
			(3)commends Ethiopia’s
			 contribution to peace and stability on the African continent through the role
			 it played in the creation of the Organization of African Unity (OAU);
			(4)recognizes the
			 longstanding relationship between Ethiopia and the United States;
			(5)commends the
			 organizers of the second millennium celebration in Ethiopia and the United
			 States; and
			(6)commends the
			 peaceful and jubilant celebration of the second millennium of Ethiopia.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
